Citation Nr: 0922152	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-14 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to a dependency allowance for a spouse.

3. Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD) from 
November 20, 2001 to March 2, 2006.

4. Entitlement to a staged evaluation in excess of 70 percent 
for PTSD on and after March 3, 2006.

5. Entitlement to an effective date before November 20, 2001 
for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions  by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In March 1996, the Veteran filed a claim for service 
connection for PTSD.  The RO denied the claim in an April 
1997 administrative decision, finding that Public Law 95-126 
prohibited the payment of VA benefits based solely on a 
discharge upgraded under the Special Review Program.  The 
Board parenthetically notes that the issue of the Veteran's 
discharge and the prior termination of benefits is not 
currently on appeal.  The Veteran attempted to reopen his 
claim three times between August 1997 and January 2004, but 
the RO denied his requests in administrative decisions.

The Veteran attempted to reopen his PTSD claim again in 
December 2004.  In a January 2005 administrative decision, 
the RO denied the claim.  The Veteran filed a timely Notice 
of Disagreement (NOD) in February 2005.  In a November 2005 
rating decision, the RO reopened the claim, granted service 
connection for PTSD, and rated it as 50 percent disabling, 
effective November 20, 2001 (the date the Veteran was 
diagnosed with PTSD by a licensed psychologist).  The Veteran 
timely filed a NOD that same month with respect to the 
effective date and the disability rating.  The RO provided a 
Statement of the Case (SOC) in March 2006 and thereafter, in 
May 2006, the Veteran timely filed a substantive appeal.  In 
a March 2008 rating decision, the RO increased the PTSD 
rating to 70 percent, effective March 3, 2006.  However, as 
these increased ratings does not constitute a full grant of 
all benefits possible, and as the veteran has not withdrawn 
his claim, the issue concerning entitlement to a higher 
initial rating for PTSD is still pending.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Because the RO assigned a "staged" 
rating to the Veteran's service-connected PTSD, the Board has 
characterized issues numbered 3 and 4 on appeal as styled on 
the first page of this decision.  See Fenderson, infra.

On the May 2006 Form 9, the Veteran elected a Travel Board 
hearing.  However, in an August 2006 correspondence, the 
Veteran requested a hearing at a local office before a 
Decision Review Officer.  That hearing was held and the 
transcript of the hearing is of record.

The Board notes that in an August 2007 statement, the Veteran 
appeared to raise an informal claim of service connection for 
a bilateral leg condition secondary to exposure to 
herbicides.  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.   

The March 2009 Form 646 raises a claim for clear and 
unmistakable error (CUE) with respect to the April 1997 
administrative decision that denied the Veteran's initial 
claim for service connection for PTSD, as well as an April 
1982 administrative that denied the Veteran's claim for 
service connection for other disabilities.  The Board 
parenthetically notes that the RO found CUE with respect to 
the April 1982 decision in an August 2005 administrative 
decision.  The issue of entitlement to an earlier effective 
date is currently in appellate status and it is intertwined 
with the CUE claim with respect to the April 1997 decision.  
The Board may not properly review the Veteran's earlier 
effective date claim until the RO develops and adjudicates 
the Veteran's CUE claim.  See Smith v. Gober, 236 F.3d 1370, 
1372 (Fed. Cir. 2001) (where facts underlying claims are 
"intimately connected," the interests of judicial economy 
and avoidance of piecemeal litigation require that the claims 
be appealed together).  Therefore, this matter is referred to 
the RO for appropriate action, and the issue of an earlier 
effective date for the grant of service connection for PTSD 
is remanded pending resolution of the CUE claim in the April 
1997 and April 1982 decisions.

In September 2006, the Veteran filed a claim for service 
connection for bilateral hearing loss.  The RO denied the 
claim in a December 2006 rating decision.  In January 2007, 
the Veteran filed a timely NOD with the December 2006 RO 
determination.  Also, in December 2006, the Veteran filed a 
VA Form 21-686c, Declaration of Status of Dependents.  He 
indicated that he had married his fourth wife in October 
1983.   He claimed two children as dependents.  The RO denied 
the claim in a March 2006 administrative decision.  The 
Veteran filed a NOD in August 2006.  In a September 2006 
administrative decision, the RO indicated that it could not 
pay for the Veteran's wife as it did not have information 
regarding either the Veteran or the wife's prior marital 
history.  The record reflects that the RO has not issued the 
requisite SOC with respect to these remaining issues and 
remands the hearing loss and dependency issues for proper 
issuance of an SOC, and to provide the Veteran an opportunity 
to perfect an appeal of the issues thereafter by filing a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).

Other Matters

The Board also comments that the Veteran has applied for 
total disability based on individual unemployability (TDIU), 
which the RO granted in its March 2008 decision, effective 
from January 1, 2007.  Accordingly, this matter has been 
resolved by that decision.

In January 2007, the Veteran filed claims for service 
connection for bilateral upper extremity peripheral 
neuropathy secondary to his service-connected diabetes.  In a 
May 2008 decision, the RO denied the secondary service 
connection claims.  The Veteran has not filed a NOD; 
therefore, the peripheral neuropathy claims are not on 
appeal.

The issues of entitlement to service connection for bilateral 
hearing loss, dependency allowance for a spouse, and an 
effective date earlier than November 20, 2001 for service 
connection for PTSD addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. From November 20, 2001 through October 18, 2005, the 
Veteran's PTSD was productive of occupational and social 
impairment with deficiencies in most areas, including work, 
family relations, and mood, due to such symptoms as 
depression, flashbacks, dissociative episodes, anxiety, 
hypervigilance, anger, unprovoked irritability, an 
exaggerated startle response, passive suicidal ideations, 
social isolation, and sleep difficulties, including 
nightmares; the Veteran's PTSD was not manifested by total 
social or industrial impairment due to gross impairment of 
thought processes or communication, persistent delusions or 
hallucinations, an inability to maintain personal hygiene, 
disorientation or loss of names of self or close relatives.

2. From October 19, 2005, the psychiatric evidence of record 
shows that the Veteran's service-connected PTSD is productive 
of total social or industrial impairment with numerous PTSD 
symptoms, to include persistent thoughts of suicide, 
persistent hallucinations, and compulsive behavior.


CONCLUSIONS OF LAW

1. For the period of time from November 20, 2001 through 
October 18, 2005, the criteria for an assignment of an 
initial disability rating of 70 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).

2. From October 19, 2005, the criteria for an assignment of 
an initial disability rating of 100 percent have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

a.  Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2006 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim, and of the notice this correspondence failed to 
provide, no prejudice to the Veteran resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The August 2006 letter from the RO satisfies these mandates.  
The letter informed the Veteran about the type of evidence 
needed to support his claim for a higher initial rating, 
namely, proof that his service-connected PTSD had increased 
in severity.  This letter clearly disclosed VA's duty to 
obtain certain evidence for the Veteran, such as medical 
records and federal agency records, provided the Veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
Veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  The 
Board thus finds that the Veteran was effectively informed to 
submit all relevant evidence in his possession, the avenues 
by which he might obtain relevant evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in a March 
2006 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide Dingess notice to the Veteran prior to the 
RO decision that is the subject of this appeal.  Where such a 
timing error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 891 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed  
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328  
(Fed. Cir. 2006).  

The Board determines that any presumed prejudice to the 
Veteran as a result of the defect in timing has been 
rebutted.  Specifically, the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the March 
2008, July 2008, and February 2009 SSOCs.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of  notification defect).  The Veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128. 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, --- S.Ct.---
, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  



b.  Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive October 2005 and December 2006 PTSD examinations, 
which were thorough in nature and adequate for the purposes 
of deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II. Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

The Veteran's service-connected PTSD has been rated as 50 
percent disabling, effective from November 20, 2001, and 70 
percent disabling, effective from March 3, 2006 in accordance 
with the criteria set forth in 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under this Code, a 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; more than once a week 
panic attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory, such as retention 
of only highly learned material, forgetting to complete 
tasks; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A Veteran will receive a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440.  

A 100 percent total disability rating will be secured by a 
veteran who experiences "[t]otal occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including  maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name."  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
In adjudicating a claim for a higher rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) score represents the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness," is also 
important in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v.  
Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or  
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family  
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social,  
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  American  
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV). 

b. Fenderson Appeal

In the instant case, the Veteran has challenged the initial 
disability rating for PTSD, as opposed to having filed a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  The Veteran thus seeks appellate review of the RO's 
initial disability rating because of his dissatisfaction with 
the 50 and 70 percent staged ratings.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. the criteria required for that rating."  38 
C.F.R. § 4.7.

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

A July 2001 treatment note indicates that the Veteran 
presented to the emergency room.  He felt dizzy and sweaty 
and reported that he had passed out.  He stated that his mind 
was not working right.  He took Xanax as needed for these 
spells, which had been prescribed by a private provider years 
earlier.  He also complained of frequent flashbacks and 
nightmares.  The clinician diagnosed PTSD, depression and 
anxiety, and referred the Veteran to the PTSD clinic for 
evaluation.

An October 2001 treatment note indicates that the Veteran had 
seen J.S. at the Vet Center for several years and that he 
took Sertraline.

The Veteran underwent a PTSD consultation in November 2001.  
The clinician determined that he had all the symptoms 
associated with PTSD.  Specifically, he had difficulty in the 
following major life functioning areas:  ability to enjoy the 
everyday pleasures of life; ability to pursue career and 
educational goals; ability to obtain a good night's sleep; 
and the ability to engage in social gatherings.  He related 
serious and continuing sleep problems.  The clinician 
diagnosed PTSD and assigned a GAF score of 50.

A February 2003 treatment note indicates that the Veteran 
reported significant and ongoing symptoms of reexperiencing 
trauma in Vietnam.  He complained of avoidance to reminders, 
increased hyperarousal state, insomnia, anxiety, short 
temper, increased startle response, decreased concentration, 
anger, and irritability.  His mood was somewhat angry 
initially but he relaxed as the interview went on.  He was 
alert and oriented.  The impression was PTSD and the 
clinician assigned a GAF score of 45.

A May 2003 counseling note indicates that the Veteran had 
suffered a dissociative episode, after which he felt very 
weak.  He reported 3-4 such episodes in the last two years 
where an ambulance was called.

A January 2005 private provider note indicates that the 
Veteran complained of feeling depressed and suicidal.  He was 
referred to the VA.

A January 2005 treatment note indicates that the Veteran 
reported suicidal ideation and flashbacks that he could no 
longer deal with.  His mood was depressed and a little 
withdrawn.  He was placed under a suicide watch.  In February 
2005, he was admitted to the Waco acute inpatient psychiatry 
unit.  The intensity of risk was determined to be low.  He 
was discharged in March 2005 after it was determined that he 
was not entitled to benefits.

A February 2005 counseling note indicates that the Veteran 
reported an increased depressed mood and sleep disturbance.  
He reported that he was no longer able to work, and that his 
wife and son were handling his business.

An October 2005 assessment by J.S., PhD, L.C.S.W., indicates 
that he first saw the Veteran in September 1995 with 
presenting symptoms of PTSD, and that the Veteran had sought 
treatment intermittently since that time.  He reported 
periodic episodes of a dissociate nature with lapses of time 
and disorientation.  He also complained of flashbacks.  He 
reported suicidal ideations periodically with a sense of loss 
of hope, but had no plan.  The Veteran was friendly and 
cooperative.  His memory function was impaired.  Speech and 
affect were appropriate.  J.S. diagnosed PTSD with delayed 
onset, depressed mood, and high levels of anxiety.  He 
assigned a GAF score of 45-50.

The Veteran submitted to an October 2005 VA PTSD examination.  
He complained of intrusive memories, nightmares every night 
(without Xanax), 8-10 flashbacks per month that sometimes 
resulted in fainting, intense feelings of anger and anxiety, 
panic attacks, restricted range of affect, sleep disturbance, 
irritability or outbursts of anger a long-term history of 
extreme social isolation, concentration problems, 
hypervigilance, and avoidance of thinking or talking about 
his stressors.  He indicated that these symptoms noticeably 
worsened in 1982 and had progressively worsened since then.  
He avoided public places with large groups because he feared 
he might become violent with someone.  The Veteran reported 
that he had worked for himself for over 30 years because he 
could not work for anybody else, and that having his own shop 
had allowed him to back off or stop working for periods when 
the emotional stress was greatest.  He did things with his 
family but did not have many other relationships.  He 
indicated that he had been separated from his wife for two 
years because he needed to be by himself.  He denied any 
suicide attempts, but reported many thoughts about suicide 
over the years.

Upon mental status examination, the Veteran's grooming was 
appropriate.  His mood was moderately to severely depressed 
with flickers of irritability and anger with congruent 
affect.  He openly cried and was tearful at multiple times.  
There was no thought process impairment.  His speech was 
clear and understandable.  The clinician that while there was 
no evidence of short or long-term memory difficulties, the 
Veteran reported memory problems, which the clinician thought 
secondary to the Veteran's concentration problems.  The 
diagnosis was chronic PTSD with significant depressive 
features.  The clinician assigned a GAF score of 41.

In February and March 2006, the Veteran complained of severe 
flashbacks and occasional suicidal ideation.  He indicated 
that he had previously been on Sertraline and Quetiapine, but 
that he had not taken these for several years.  He continued 
to take Xanax daily.  He was separated from his wife and 
lived on his sister's property.  He had not worked in two 
years, and had lost his business and house.  The Veteran's 
eye contact was good.  His speech was normal.  Mood was angry 
and affect was constricted.  His thought process was 
organized, coherent, and goal directed.  

April 2006 treatment notes indicate that the Veteran 
complained of depression, anxiety, sleep disturbance, 
nightmares three times a week, irritability, intrusive 
thoughts all the time, and anxiety.  He expressed some vague 
thoughts of death but had no plan.  The Veteran reported 
visual and auditory hallucinations.  He was alert and 
oriented.  He was quite angry and defensive initially but 
became calmer as the interview progressed.  His thoughts were 
logical and coherent.  His mood was depressed.  The 
clinicians replaced Xanax with Ativan.  He was offered 
admission to the Waco residential program, but refused.

A June 2006 treatment note indicates that the Veteran and his 
therapist discussed inpatient treatment.  They also discussed 
the increasing decline in his functioning over the last two 
or so years (he experienced a significant increase in the 
frequency of dissociative episodes).  The Veteran revealed 
that he could not sleep without a gun in his bedroom.  He was 
alert and oriented, and was pleasant and cooperative.  His 
mood was anxious with a strong undercurrent of irritability 
with appropriate affect.  

A July 2006 treatment note indicates that the Veteran was 
hospitalized for worsening PTSD symptoms and daily suicidal 
ideation.

An October 2006 treatment note indicates that the Veteran was 
too afraid to leave his home due to frequent and intense 
flashbacks.  He wanted to get things under control before he 
became suicidal.  He felt like he was sitting on a land mine.  
The clinician determined that he was unable to function and 
admitted him to psychiatry for intervention and further care.  

The Veteran submitted to a December 2006 VA PTSD examination.  
He complained of dissociative episodes, panic attacks, 
intrusive memories, avoidance of situations that might 
trigger a dissociative episode, compulsive showering, 
dysfunctional family relationships, and an inability to 
sustain social interactions or productive employment.  The 
Veteran related that he woke up at night and thinks there are 
guys who were killed in Vietnam standing beside his bed 
talking to him.  He denied suicidal ideation.  He reported 
that he was self-employed selling used auto parts, but that 
he had not been able to work a full week for three years.  He 
had recently divorced his fourth wife, to whom he was married 
for 22 years.  He had frequent contact with his younger 
children, and periodic contact with his older children 
although he did not get along with them very well.  The 
Veteran reported that other people though he was nuts.  His 
social support and hobbies were limited, and in order to 
relax he would isolate.  He suffered dissociative episodes 
once a month, with two in the preceding year requiring 
hospitalization.  He also described episodes in which he 
would lose a large amount of time.  The Veteran related that 
he had been recommended to a residential treatment program 
but that he could not afford it because he owed child 
support.

Upon mental status examination, the Veteran's grooming was 
good and his hygiene was excellent.  He took at least three 
showers per day.  He was cooperative and his mood was 
dysphoric.  He scored above the PTSD cut-off on the 
standardized tests, and the scores suggested an individual 
with moderate-severe PTSD.  He scored in the extremely severe 
range of depression.  The clinician described the extent of 
the Veteran's social and work impairment since the October 
2005 examination as severe.  He opined that the Veteran had 
made a poor adjustment since the last examination to the 
extent that there were many gross indications of behavior 
control problems, subjective unhappiness or family 
dysfunction, anger dyscontrol, etc.  The Veteran's symptoms 
had resulted in a deteriorating level of psychosocial 
impairment.  His prognosis was poor.  The clinician assigned 
a GAF score of 40.   

In December 2006, the Veteran closed his business due to 
ongoing PTSD symptoms.

In May 2007, the Veteran reported that his mood was fair.  He 
was no better but no worse since switching from Paxil to 
Prozac.  He was pleasant and cooperative.  His thoughts were 
logical and coherent.  Mood was fair and affect was 
constricted.  He denied suicidal ideation.  The clinician 
assigned a GAF score of 55.

A July 2007 treatment note indicates that the Veteran was 
having daily dissociative episodes.  He was tearful and 
crying and felt that everyone was rejecting him.  His speech 
was fluent.  

An August 2007 treatment note indicates that the Veteran 
complained of intrusive thoughts, hypervigilance, sleep 
disturbance, difficulty concentrating, exaggerated startle 
response, nightmares, avoidance, diminished interest or 
participation in activities, detachment, restricted range of 
affect, and a sense of a foreshortened future.  He indicated 
that his flashbacks were getting worse.  His mood was angry 
and depressed.  His affect was restricted, flat, and 
depressed.  He was tired all the time and reported little 
self worth.  His memory and concentration were fair.  
Judgment and insight were also fair.  The clinician assigned 
a GAF score of 48.

In October and December 2007, the Veteran and his therapist 
discussed inpatient treatment.

A January 2008 treatment note indicates that the Veteran's 
wife left him.  He denied feeling suicidal but often wished 
he could die.  He was not sure he could cope on his own.  He 
reported feeling withdrawn and depressed.  He complained of 
nightmares, sleep disturbance, and nightmares.  His activity 
and speech were normal.  His mood was mildly to moderately 
depressed with a decreased range and normal intensity of 
affect.  The clinician assigned a GAF score of 45.

The Veteran and his therapist again discussed inpatient 
treatment in March 2008.

Veteran's Statements

The May 2006 Form 9 contains the following statement:

I am unable to have a job due to flashbacks that 
can come anytime.  I have anxiety that interferes 
[sic] with my ability to interact with other people 
including my family.  My wife and son had to take 
over and run the family business as I am no longer 
able to do the work or interact with customers.  I 
have periods of black-outs when the flashbacks come 
on me suddenly.  During these episodes [] I am not 
unconscious, but not in control of my behavior.  I 
fear I could become dangerious [sic] and have 
become violent.  I explode and break things causing 
my family to be afraid of me.  I have damaged my 
relationship with my wife and children with my 
violent outburst.  I hate, but cannot control this 
behavior when the flashbacks come on.  This can 
happen with or without provocation.  I find I 
cannot remember events or information that I should 
know.  I feel my life is not in my control[].

b. Discussion

In reviewing the evidence of record in a light most favorable 
to the Veteran, the Board finds that the evidence supports a 
grant of an initial 70 percent evaluation for PTSD for the 
period of time from November 20, 2001 to October 18, 2005.  
In this regard, the medical evidence from the aforementioned 
period of time demonstrates a disability picture that 
resulted in occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as 
depression, flashbacks, anxiety, hypervigilance, anger, 
unprovoked irritability, an exaggerated startle response, 
passive suicidal ideations, social isolation and sleep 
difficulties, including nightmares.  

VA treatment records also noted that, while married, the 
Veteran's relationship with his wife was troubled.  Moreover, 
VA treatment records consistently show objective evidence of 
dissociative episodes, depressed mood, anxiousness, and/or 
panic attacks.  The Board recognizes that the VA treatment 
note from February 2005 indicates that the Veteran was no 
longer able to work, and that his wife and son were handling 
his business.  However, the December 2006 VA examination 
report indicates that the Veteran was still working on a 
part-time or intermittent basis.  In addition, the Veteran 
also reported continuous irritability and outbursts of anger, 
which would also support a 70 percent rating.  Id.  

The Board also notes that in regard to the Veteran's GAF 
scores during the pertinent period of time, the Veteran 
received a GAF score of 50 in November 2001 and a GAF score 
of 45 in February 2003.  As defined in the fourth edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual (DSM-IV), a GAF score of 41 to 50 reflects 
serious symptoms, or any serious impairment in social, 
occupational or school functioning.

In light of the above, the Board finds that the Veteran's 
PTSD symptomatology from November 20, 2001 through October 
18, 2005, more nearly approximates the criteria for a 70 
percent rating under the current provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2008).  
Accordingly, an initial evaluation of 70 percent evaluation 
for PTSD is warranted for the period of time from November 
20, 2001 through October 18, 2005.

The Board finds that a higher rating of 100 percent for this 
time period is not warranted, as the record does not reflect 
that the Veteran experienced persistent delusions or 
hallucinations or that he had memory loss for names of close 
relatives or his own name, as would characterize a 100 
percent rating.  Despite his many symptoms, he still 
maintained a relationship with his wife of over 20 years.  
Furthermore, the evidence does not indicate that the Veteran 
exhibited disorientation as to time or place, as would 
support a 100 percent evaluation.  
The record also does not suggest that the Veteran had an 
intermittent inability to perform activities of daily living, 
such as maintenance of minimal personal hygiene; the October 
2005 VA treatment record notes that his grooming was 
appropriate and the December 2006 VA examiner observed that 
the Veteran had excellent grooming.  These medical records 
likewise do not indicate that the Veteran has exhibited 
disorientation as to time or place, as would support a 100 
percent evaluation.  Although the Veteran expressed suicidal 
thoughts January 2005 and was hospitalized briefly under a 
suicide watch, the evidence does not show that the Veteran 
was a persistent danger to himself; in a January 2005 
treatment record, the Veteran denied having a plan.  As such, 
the Board finds that a higher rating of 100 percent from 
November 20, 2001 through October 18, 2005 is not warranted. 

However, a rating of 100 percent is warranted from October 
19, 2005, which is when the Veteran was seen by a VA 
psychologist.  The evidence establishes that during this time 
period, the Veteran became unable to work and divorced his 
wife.  The Veteran consistently reported having suicidal 
ideations, as reflected in the
February, April, July, and October 2006 VA treatment records.  
The Veteran reported auditory and visual hallucinations in 
April and December 2006.  The December 2006 VA examiner also 
noted that the Veteran engaged in compulsive showering.  The 
Board notes that numerous 2007 and 2008 treatment records 
indicate that the Veteran's therapist suggested inpatient 
treatment, which the Veteran has refused.   The Board finds 
that the Veteran's PTSD has been manifested by total 
occupational and social impairment since October 19, 2005.  
Accordingly, the Veteran's PTSD warrants a 100 schedular 
percent rating from October 19, 2005.   

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  There has been 
no showing by the Veteran that his service-connected PTSD has 
necessitated frequent hospitalizations or has caused a marked 
interference with employment beyond that contemplated by the 
rating schedule or other comparable effects prior to October 
19, 2005.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating for his 
PTSD pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



IV. Conclusion

For the reasons stated above, the Board finds that from 
November 20, 2001 through October 18, 2005, the Veteran is 
entitled to an initial or staged rating of 70 percent.  From 
October 19, 2005, the Veteran is entitled to a 100 percent 
rating.


ORDER

For the time period between November 20, 2001 through October 
18, 2005, entitlement to an initial or staged rating of 70 
percent for PTSD, but not more than 70 percent, is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.

From October 19, 2005, entitlement to an initial or staged 
rating of 100 percent for PTSD is granted, subject to the 
rules and regulations governing the payment of VA monetary 
benefits.


REMAND

In September 2006, the Veteran filed a claim for service 
connection for bilateral hearing loss.  The RO denied the 
claim in a December 2006 rating decision.  In January 2007, 
the Veteran filed a timely NOD.  Also, in December 2006, the 
Veteran filed a VA Form 21-686c, Declaration of Status of 
Dependents.  He indicated that he had married his fourth wife 
in October 1983.   He claimed two children as dependents.  
The RO denied the claim in a March 2006 administrative 
decision.  The Veteran filed a NOD in August 2006.  In a 
September 2006 administrative decision, the RO indicated that 
it could not pay for the Veteran's wife as it did not have 
information regarding either the Veteran or the wife's prior 
marital history.  The RO has not yet issued a SOC with 
respect to either issue.  Under these circumstances, the 
Board must remand these issues so that the RO can provide the 
Veteran an SOC, and afford him an opportunity to perfect an 
appeal of these issues thereafter by filing a timely 
substantive appeal.  See Manlincon, 12 Vet. App. at 240-41.

In addition, as explained above, in the Introduction, the 
March 2009 Form 646 raises a claim for CUE in the April 1997 
and April 1982 administrative decisions.  The issue of 
entitlement to an earlier effective date is currently in 
appellate status and it is intertwined with the CUE claim 
with respect to the April 1997 decision.  The Board may not 
properly review the Veteran's earlier effective date claim 
until the RO develops and adjudicates the Veteran's CUE 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of 
the Case to the Veteran and his 
attorney addressing the issues of 
entitlement to service connection for 
bilateral hearing loss and entitlement 
to a dependency allowance for a spouse.  
The Veteran also must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b).

The case should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

2.  After undertaking any other 
development deemed essential in 
addition to that specified above, and 
following the RO's resolution of the 
Veteran's claims for CUE in the April 
1997 and April 1982 decisions, 
readjudicate the issue of an effective 
date earlier than November 20, 2001 for 
the grant of service connection for 
PTSD with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of 
this remand. If the decision remains 
adverse to the Veteran, furnish him 
with a supplemental statement of the 
case and afford a reasonable period of 
time within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


